


117 HR 3757 IH: Multiple Substance Impaired Driving Prevention Act of 2021
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3757
IN THE HOUSE OF REPRESENTATIVES

June 8, 2021
Mr. Cohen (for himself and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title 23, United States Code, to authorize the use of certain Federal funds for multiple substance impaired driving countermeasures, and for other purposes.


1.Short titleThis Act may be cited as the Multiple Substance Impaired Driving Prevention Act of 2021. 2.Findings; sense of congress; purpose (a)Sense of congressIt is the sense of Congress that—
(1)a priority should be placed on creating State systems, programs, and processes that improve impaired driving detection in cases in which alcohol, drugs, and especially multiple substances are involved; (2)States and communities should have access to a broader range of countermeasures, technologies, and resources to address multiple substance impaired driving; and
(3)increased Federal funding should be made available for efforts to improve public safety through the approaches described in paragraphs (1) and (2). (b)PurposeThe purpose of this Act is to increase national investment in, and maximize the use of, innovative programs and technologies to eliminate multiple substance impaired driving.
3.Impaired driving prevention and reporting
(a)Use of funds for multiple substance impaired drivingSection 164(b)(1) of title 23, United States Code, is amended— (1)in subparagraph (A), by striking for alcohol-impaired and inserting the following: 
for— (i)alcohol-impaired driving countermeasures; or
(ii)single or multiple substance impaired. (2)in subparagraph (B), by striking intoxicated and all that follows through the period at the end and inserting the following: 
intoxicated, driving under the influence, driving while multiple substance impaired, or other related laws (including regulations), including for— (i)the purchase of equipment dedicated to the enforcement of those laws;
(ii)the training of officers dedicated to the enforcement of those laws; and (iii)the use of additional personnel for specific—
(I)alcohol-impaired driving countermeasures; or (II)single or multiple substance impaired driving countermeasures..
(b)Impaired driving countermeasuresSection 405(d) of title 23, United States Code, is amended— (1)in paragraph (4)—
(A)in subparagraph (B)— (i)by striking clause (iii) and inserting the following:

(iii)
(I)court support of high-visibility enforcement efforts; (II)hiring criminal justice professionals, including law enforcement officers, prosecutors, traffic safety resource prosecutors, judges, judicial outreach liaisons, and probation officers;
(III)training and education of the criminal justice professionals described in subclause (II) to assist those professionals in preventing impaired driving and handling impaired driving cases, including by providing compensation to a law enforcement officer to replace a law enforcement officer who is— (aa)receiving such drug recognition expert training; or
(bb)participating as an instructor in such drug recognition expert training; and (IV)establishing driving while intoxicated courts;;
(ii)by striking clauses (v) and (vi) and inserting the following:  (v)improving—
(I)blood alcohol concentration screening and testing; (II)the detection of potentially impairing drugs, including through the use of oral fluid as a specimen; and
(III)reporting relating to the testing and detection described in subclauses (I) and (II); (vi) (I)paid and earned media in support of high-visibility enforcement efforts;
(II)conducting initial and continuing— (aa)standardized field sobriety training, advanced roadside impaired driving enforcement training, and drug recognition expert training for law enforcement; and
(bb)law enforcement phlebotomy training; and (III)to purchase equipment to carry out impaired driving enforcement activities authorized by this subsection;;
(iii)in clause (ix), by striking and at the end; (iv)in clause (x), by striking the period at the end and inserting ; and; and
(v)by adding at the end the following:  (xi)testing and implementing programs and purchasing technologies to better identify, monitor, or treat impaired drivers, including—
(I)oral fluid screening technologies; (II)electronic warrant programs;
(III)equipment to increase the scope, quantity, quality, and timeliness of forensic toxicology chemical testing; (IV)case management software to support the management of impaired driving offenders; and
(V)technology to monitor impaired driving offenders.; and (B)in subparagraph (C)—
(i)in the second sentence, by striking Medium-range and inserting the following:  (ii)Medium-range and high-range statesSubject to clause (iii), medium-range;
(ii)in the first sentence, by striking Low-range and inserting the following:  (i)Low-range statesSubject to clause (iii), low-range; and
(iii)by adding at the end the following:  (iii)All states (I)Reporting of impaired driving criminal justice informationA State may use grant funds for any expenditure designed to increase the timely and accurate reporting of crash information and impaired driving criminal justice information to Federal, State, and local databases.
(II)Impaired driving countermeasuresA State may use grant funds for any expenditure to research or evaluate impaired driving countermeasures.; and (2)in paragraph (7)(A), in the matter preceding clause (i), by inserting or local after authorizes a State.
(c)GAO study on national DUI reporting
(1)In generalThe Comptroller General of the United States shall conduct a study on the reporting of impaired driving arrest and citation data to Federal databases and the interstate sharing of information about convictions and license suspensions relating to impaired driving to facilitate the widespread identification of repeat impaired driving offenders. (2)InclusionsThe study conducted under paragraph (1) shall include a detailed assessment of—
(A)the extent to which State and local criminal justice agencies are reporting impaired driving arrest and citation data to Federal databases; (B)any barriers—
(i)at the Federal, State, or local level to the reporting of impaired driving arrest and citation data to Federal databases; and (ii)to the use by State and local criminal justice agencies of—
(I)those databases; and (II)any systems for the reporting of that data;
(C)the extent to which States are sharing impaired driving conviction and license-suspension data; (D)any barriers at the Federal, State, or local level to the sharing of impaired driving conviction and license-suspension data;
(E)any Federal, State, and local resources available to improve the reporting and sharing of impaired driving data; (F)any recommendations for policies and programs to be carried out by the National Highway Traffic Safety Administration to improve—
(i)the reporting of impaired driving arrest and citation data to Federal databases; or (ii)the interstate sharing of impaired driving conviction and license-suspension data; and
(G)any recommendations for programs or grant funding to be authorized by Congress to improve— (i)the reporting of impaired driving arrest and citation data to Federal databases; or
(ii)the interstate sharing of impaired driving conviction and license-suspension data. (3)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report on the results of the study conducted under paragraph (1).

